DETAILED ACTION
Claims 1-21 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5-7, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 5, 12, and 19 recite “applying an approximate technique to determine the first performance score of the trained machine learning binary classifier using the first probability distribution of uncertainty in performance score of the trained machine learning binary classifier” and “applying the approximate technique to determine the second performance score of the retrained machine learning binary classifier using the second probability distribution of uncertainty in performance score of the re-trained machine learning binary classifier.” 
Applicant’s specification, at paragraph [0044] states “So, we now discuss advantages of the descriptions herein for determining a performance score of a binary classifier by calculating the uncertainty in the equation 7 (performance score). One way to do this is to use an approximate technique called a Monte-Carlo calculation.”  This disclosure states that Monte-Carlo calculation is used as an approximate technique, but does not disclose the approximate technique is applied to determine the first performance score of the trained machine learning binary classifier using the first probability distribution of uncertainty in performance score of the trained machine learning binary classifier, and the approximate technique is applied to determine the second performance score of the trained machine learning binary classifier using the second probability distribution of uncertainty in performance score of the re-trained machine learning binary classifier. Parent claims 1, 8, and 15 recites a mathematical expression for calculating the first performance score and the second performance score.  The specification does not disclose the performance score calculated using the recited mathematical expression is determined by applying an approximation technique using the first probability distribution of uncertainty or the second probability distribution of uncertainty.

Claims 6,  13, and 20 recite “wherein the probability distribution of uncertainty in the performance score of the machine learning binary classifier based on the mathematical expression is a binomial distribution, and wherein the probability distribution of uncertainty in the performance score of the machine learning binary classifier based on the mathematical expression is a statistical distribution based on Bayes' theorem.” 
Applicant’s specification, at paragraph [0041], states “It is also possible to discuss advantages of the descriptions herein for determining a performance score of a binary classifier by using an equation called Bayes' theorem to invert the problem of using a binomial distribution to quantify the uncertainty in model accuracy scores of binary classifiers. That is, instead of using the binomial distribution of FIG. 2, Bayes' theorem can be used to express the probability distribution of the classifier's accuracy.”  Applicant’s specification discloses using a binomial distribution to quantify he uncertainty in model accuracy scores of binary classifier, and Bayes’ theorem can be used to express the probably distribution of the classifier’s accuracy. The specification does not disclose the probability distribution of uncertainty in the performance score based on the mathematical expression is a binomial distribution, nor the probability distribution of uncertainty in the performance score of the machine learning binary classifier based on the mathematical expression is a statistical distribution based on Bayes’ theorem.

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7, 12-14, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 12, and 19 recite “determining a first probability distribution of uncertainty in performance score of the trained machine learning binary classifier” and “determining a second probability distribution of uncertainty in performance score of the re-trained machine learning binary classifier.”  Parent claims 1, 8, and 15 recite “calculating, using a mathematical expression, a first performance score of the trained machine learning binary classifier” and “calculating, using the mathematical expression, a second performance score of the re-trained machine learning binary classifier.”  It is not clear if the recited “performance score” in claims 5, 12, and 19 refers to the first performance score or the second performance score recited in parent claims 1, 8, and 15, or refers a different performance score.  

Claim 6 recites “the probability distribution of uncertainty in the performance score of the machine learning binary classifier based on the mathematical expression.”  Parent claim 5 recites “a first probability distribution of uncertainty in performance score of the trained machine learning binary classifier” and “a second probability distribution of uncertainty in performance score of the re-trained machine learning binary classifier.”  It is not clear if the recited “the probability distribution of uncertainty in the performance score of the machine learning binary classifier” refers to the first probability distribution of uncertainty, the second probability of uncertainty, recited in parent claim 5, or to a different probability distribution of uncertainty. 
Claims 13 and 20 recites “the probability distribution of uncertainty in the performance score of the machine learning binary classifier based on the mathematical expression.” There is lack of antecedent basis for this claim limitation.  Claims 12 and 19 recite “a first probability distribution of uncertainty in the performance score” and “a second probability distribution of uncertainty in performance score.”  It is not clear if the recited probability distribution of uncertainty refers to any of the first probability distribution of uncertainty or second probability of uncertainty recited in claims 12 and 19.

Claims 14 and 21 recite “wherein the approximate technique is a Monte-Carlo algorithm.”  There is lack of antecedent basis for this claim limitation. Claims 12 and 19 discloses “applying an approximate technique.”  It is not clear if the recited “the approximate technique” is referring to the approximate technique recited in claims 12 and 19.

Appropriate corrections are required. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4, 8-11, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 11,423,330 (‘330 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1, 8, and 15 of the instant claim are the broadening of claims 1, 5, 9 of the ‘330 patent. The limitations recited in claims 2-4, 9-11, and 16-18 of the instant claims are present in claims 2-4, 6-8, and 10-12 of the ‘330 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duta (US 8,515,736) discloses creating a set of test data input entries from an audio recording of a telephone call determining a set of known outputs by human observation or machine processing of the set of test data entries.
McLennan (US 2011/0119040) is cited to teach Bayesian inversion as a probability density function that predicts observations, accuracy of parameters, and variations in the model, and using Monte Carlo numerical analysis to account for uncertainties.
Lin et al. (US 2012/0284212) is cited to teach comparing accuracy score of model and updated model, and the most accurate trained predictive model is selected.
Dronen et al. (US 2019/0295003) is cited to teach computing an accuracy of predictions for an initial set of model parameters, adjust model parameters if the accuracy or level of performance does not meet a threshold.
Murphy (US 2019/0325259) is cited to trach adjusting parameters of a binary classifier if performance is below predetermined accuracy threshold.
Chen (US 2019/0362222) is cited to teach updating model and recalculate performance metric after updating the model.
Parker et al. “An Analysis of Performance Measures for Binary Classifiers”, 2011, 11th IEEE International Conference on Data Mining.  Parker discloses calculating a performance score of the trained machine learning binary classifier using a mathematical expression.
Powers, D.M.W., “Evaluation: From Precision, Recall and F-Measure to ROC, Informedness, Markedness & Correlation.” 2011, Journal of Machine Learning Technologies, Volume 2, Issue 1.
Powers discloses performance scores for evaluating a model.
Eadline et al. “Practical Data Science with Hadoop and Spark: Designing and Building Effective Analytics at Scale” 2016, Addison Wesley Professional, Chapter 8. 
Eadline discloses calculating a performance score of the trained machine learning binary classifier using a mathematical expression.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121